J-A23002-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

ROBERT W. MCGAFFIC, IN HIS OWN             :   IN THE SUPERIOR COURT OF
RIGHT AND AS EXECUTOR OF THE               :         PENNSYLVANIA
ESTATE OF ELEANOR L. MCGAFFIC,             :
DECEASED                                   :
                                           :
                       Appellant           :
                                           :
                  v.                       :
                                           :
DOROTHY R. LOVE, EXECUTRIX OF              :
THE ESTATE OF GEORGE G. LOVE,              :
DECEASED,                                  :
                 Appellee                  :    No. 1782 WDA 2015

               Appeal from the Order Entered October 20, 2015
              in the Court of Common Pleas of Lawrence County,
                  Orphans’ Court at No(s): 40004 of 2002 C.A.

BEFORE: LAZARUS, STABILE, and STRASSBURGER,* JJ.

DISSENTING MEMORANDUM BY STRASSBURGER, J.: FILED JULY 26, 2017

     I respectfully dissent.       Because the appealed-from October 2, 2015

Memorandum, Opinion and Order does not dispose of all issues, I find that it

is interlocutory and thus not appealable. In finding as such, I disagree with

the Majority’s determination that McGaffic could not “amend his complaint to

establish subject matter jurisdiction.” Majority’s Memorandum at 2.

     The order at issue specifically denies Love’s preliminary objection to

dismiss the present action for dissolution of partnership on the basis of a

lack of subject matter jurisdiction.       Memorandum, Opinion and Order,

10/2/2015, at 7. Thus, I see no reason why McGaffic would need to amend




* Retired Senior Judge assigned to the Superior Court.
J-A23002-16


his complaint to move forward with this claim.        Because the order clearly

does not dispose of all issues in this case, the order is not final.

       Accordingly, I would quash this appeal.




                                       -2-